Case 2:20-mj-03227-DUTY Document 7 Filed 07/13/20 Page 1 of 4 Page ID #:13




   1

   2

   3

   4

   5

   6                          UNITED STATES DISTRICT COURT
   7                         CENTRAL DISTRICT OF CALIFORNIA
   8
       ~ UNITED STATES OF AMERICA,
   9
  10                                Plaintiff,        CASE NO.
  11                         v.                                   20-MJ-03227-DUTY-1
       JOSE SANCHEZ-VARGAS
  12                                                   ORDER OF DETENTION
  13

  14                                Defendant. }
  15

  16                                                   I.
  17       A.(~        On motion ofthe Government in a case allegedly involving:
  18            1.()      a crime of violence.
  19           2.()       an offense with maximum sentence of life imprisonment or death.
  20           3. (~     a narcotics or controlled substance offense with maximum sentence
  21                      often or more years .
  22           4.()      any felony -where the defendant has been convicted oftwo or more
  23                     prior offenses described above.
  24           5.()      any felony that is not otherwise a crime of violence that involves a
  25                      minor victim, or possession or use of a firearm or destructive device
  26                     or any other dangerous weapon, or a failure to register under 18
  27                     U.S.0 § 2250.
  28       B.(~        On motion by the Government /( )on Court's own motion, in a case

                               ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

       CR-94(06/07)                                                                      Page 1 of4
Case 2:20-mj-03227-DUTY Document 7 Filed 07/13/20 Page 2 of 4 Page ID #:14




    1                          allegedly involving:
    2              (~          On the further allegation by the Government of:
    3               1. (~         a serious risk that the defendant will flee.
    4.              2.()          a serious risk that the defendant will:
    5                     a.()obstruct or attempt to obstructjustice.
    6                     b.()threaten, injure, or intimidate a prospective witness or juror or
    7                             attempt to do so.
    8           C. The Government(✓~ is/( )is not entitled to a rebuttable presumption that no
    9               condition or combination ofconditions will reasonably assure the defendant's
  10                appearance as required and the safety of any person or the community.
  11

  12                                                           II.
  13           A.(~            The Court finds that no condition or combination of conditions will
  14                           reasonably assure:
  15                1. (~        the appearance ofthe defendant as required.
  16                      (~      and/or
  17                2. (~         the safety of any person or the community.
  18           B.(~         The Court finds that the defendant has not rebutted by sufficient
  19                        evidence to the contrary the presumption provided by statute.
  20 I'~

  21                                                          III.
  22           The Court has considered:
  23           A. the nature and circumstances ofthe offenses) charged, including whether the
  24                offense is a crime ofviolence, a Federal crime ofterrorism, or involves a minor
  25                victim or a controlled substance, firearm, explosive, or destructive device;
  26           B. the weight of evidence against the defendant;
  27           C. the history and characteristics ofthe defendant; and
 28            D. the nature and seriousness of the danger to any person or to the community.

                                       ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

           CR-94(06/07)                                                                        Page 2 of4
Case 2:20-mj-03227-DUTY Document 7 Filed 07/13/20 Page 3 of 4 Page ID #:15




   1                                                      IV.
   2        The Court also has considered all the evidence adduced at the hearing and the
   3        arguments        and/or    statements       of counsel, and            the     Pretrial   Services
   4        Report/recommendation.
   5

   6.                                                      V.
   7        The Court bases the foregoing findings) on the following:
   8        A.(~          As to flight risk:
   9         Citizen of Costa Rica with plans to leave country.

  l0

  11

  12

  13

  14

  15

  16        B.()          As to danger:
  17

  18

  19

  20

  21

  22

  23

  24                                                      1~/~
  25        A.() The Court finds that a serious risk exists that the defendant will:
  26                   1.( )obstruct or attempt to obstruct justice.
  27                   2.()attempt to/( )threaten, injure or intimidate a witness or juror.
  28

                                   ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

        CR-94(06/07)                                                                                    Page 3 of4
Case 2:20-mj-03227-DUTY Document 7 Filed 07/13/20 Page 4 of 4 Page ID #:16




   1         B. The Court bases the foregoing findings) on the following:
   2

   3

   4

   5

   6
   7

   8

   91                                                  VII.
  10

  11        A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
  12        B. IT IS FURTHER ORDERED that the defendant be committed to the custody
  13             ofthe Attorney General for confinement in a corrections facility separate, to
  14             the extent practicable, from persons awaiting or serving sentences or being
  15             held in custody pending appeal.
  16        C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
  17             opportunity for private consultation with counsel.
  18        D. IT IS FURTHER ORDERED that, on order of a Court of the United States
  19             or on request of any attorney for the Government, the person in charge of the
  20             corrections facility in which the defendant is confined deliver the defendant
 21              to a United States marshal for the purpose of an appearance in connection
 22              with a court proceeding.
 23

 24

 25
                                                                     ~. 1'~~~~
 26 DATED:                                                               ,.
                                                              ED STATES MAGISTRATE JUDGE
 27

 28

                                ORDER OF DETENTION AFCER HEARING (18 U.S.C. §3142(1))

        CR-94(06/07)                                                                     Page 4 of4
